Citation Nr: 0511801	
Decision Date: 04/26/05    Archive Date: 05/03/05

DOCKET NO.  03-00 220A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for bilateral hearing loss.

(Vacatur of a March 7, 2005 Board decision regarding the 
appellant's claim for entitlement to service connection for 
bilateral hearing loss, is the subject of a separate Board of 
Veterans Appeals decision issued this same date.)



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran had active service from December 1944 until 
August 1946.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a November 2001 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Reno, Nevada.

This matter was previously before the Board in June 2004.  At 
that time, a remand was ordered to accomplish further 
development.  

During the pendency of this appeal, the claims file has been 
transferred to the RO in Detroit, Michigan.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran seeks service connection for bilateral hearing 
loss.  He maintains that he has hearing loss due to exposure 
to the acoustic trauma of a tank gun which fired unexpectedly 
in 1944.  The veteran's claim was certified to the Board in 
January 2005.  Additional medical evidence, which discussed 
the veteran's hearing loss, was received from the veteran in 
February 2005.  Additional pertinent evidence submitted 
within ninety days following certification and transfer of an 
appeal to the Board must be referred to the RO for review and 
preparation of a supplemental statement of the case, unless 
the benefit sought on appeal may be allowed without such 
referral or the veteran or representative expressly waives 
the procedural right to such a referral either in writing or 
in the record of the hearing on appeal.  38 C.F.R. § 20.1304 
(2004).  The veteran has not waived his right to RO 
consideration of the new evidence.  Therefore, the veteran's 
claim must be remanded to the RO for review of the additional 
evidence.

In light of these circumstances, the case is REMANDED to the 
RO for the following action:

The RO should readjudicate the veteran's 
claim considering all the evidence of 
record.  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, he should be furnished a 
supplemental statement of the case which 
evaluates all the evidence submitted 
since the December 2004 statement of the 
case and be given an appropriate 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any ultimate outcome warranted.  The veteran 
need take no action until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




